Citation Nr: 0118850	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-18 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea and/or 
narcolepsy.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, attorney


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from June 1971 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  A rating decision issued by the RO in June 1999 addressed 
a number of issues (five), to include a claim seeking 
entitlement to service connection for sleep apnea and/or 
narcolepsy, which was denied.  The appellant received notice 
of this decision and his appellate rights by letter dated 
June 25, 1999.

2.  A VA Form 9, "Appeal to Board of Veterans' Appeals," 
signed by the appellant on September 27, 1999, was accepted 
by the RO as a valid notice of disagreement filed on October 
14, 1999, because he specifically indicated that he disagreed 
with the June 1999 rating decision's denial of service 
connection for sleep apnea and/or narcolepsy.

3.  On December 22, 1999, the RO mailed a statement of the 
case to the appellant at his address of record.  The 
statement of the case identified the appealed issue as 
service connection for sleep apnea and/or narcolepsy, and a 
copy was also furnished to his representative.  Enclosed with 
the statement of the case was a VA Form 9 with instructions 
notifying the appellant what he had to do to continue his 
appeal to the Board.

4.  A VA Form 9 substantive appeal as to the claim of service 
connection for sleep apnea and/or narcolepsy was not filed 
within the remainder of the one-year period from the date of 
mailing of the notification of the June 1999 rating decision; 
there is no other correspondence of record which could be 
construed as a valid substantive appeal timely filed after 
issuance of the December 1999 statement of the case.


CONCLUSION OF LAW

A substantive appeal regarding the claim seeking entitlement 
to service connection for sleep apnea and/or narcolepsy was 
not filed, and the Board lacks jurisdiction to adjudicate 
this claim.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A rating decision issued by the RO in June 1999 addressed a 
number of issues (five), to include a claim seeking 
entitlement to service connection for sleep apnea and/or 
narcolepsy, which was denied.  The appellant received notice 
of this decision and his appellate rights (via attached VA 
Form 4107) by letter dated June 25, 1999.  In response, a VA 
Form 9, "Appeal to Board of Veterans' Appeals," signed by 
the appellant on September 27, 1999, but received by the RO 
on October 14, 1999, was accepted as a valid notice of 
disagreement because he specifically indicated that he 
disagreed with the June 1999 rating decision's denial of 
service connection for sleep apnea and/or narcolepsy.  The 
appellant's notice of disagreement of October 1999 was 
therefore timely under the Board's Rules of Practice, 38 
C.F.R. Part 20.  See 38 C.F.R. § 20.302(a) (2000) (notice of 
disagreement must be filed within a year from the date the RO 
mails notice of the determination).  In accordance with 
established appellate processing procedures, the RO mailed a 
statement of the case to the appellant at his address of 
record in Tampa, Florida, on December 22, 1999, which 
identified the issue as service connection for sleep apnea 
and/or narcolepsy.  Enclosed with the statement of the case 
was a VA Form 9 with instructions notifying the appellant 
what he had to do to continue his appeal to the Board.  A 
copy of the statement of the case was also furnished to the 
appellant's representative.

Thereafter, the record shows that correspondence was 
exchanged between the appellant's representative and the RO 
regarding the scheduling of a hearing before a Member of the 
Board (which ultimately resulted in a withdrawal of the 
hearing request received in June 2000), but no VA Form 9 
substantive appeal or other correspondence that could be 
construed as containing the necessary information was filed 
to perfect the appeal.

In a letter dated April 18, 2001, the Board notified the 
appellant through his representative that it was going to 
consider dismissing the appeal for failure to file a 
substantive appeal.  The Board's notice letter was sent 
pursuant to VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999), which 
held that the Board has the authority to adjudicate or 
address in the first instance the question of timeliness of a 
substantive appeal and may dismiss an appeal in the absence 
of a timely-filed substantive appeal provided the claimant is 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  In this regard, the Board's letter of April 
2001 accomplishes the "fair process" procedures mandated by 
VAOPGCPREC 9-99.

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the claimant.  Cf. Marsh v. West, 
11 Vet. App. 468, 470-72 (1998); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the Board concludes that 
its consideration of the issue of whether a substantive 
appeal has been filed to perfect the appeal does not violate 
the appellant's procedural rights.  The Board's April 18, 
2001, letter provided him notice of the law and regulations 
pertinent to this issue as well as notice of the Board's 
intent to consider dismissing the appeal in the absence of a 
timely-filed substantive appeal.  He was notified by this 
letter of his right to submit argument, evidence or request a 
hearing on this issue, but no response of any kind has been 
received as of the date of this decision.

Analysis

Under the pertinent law and regulations, "[a]ppellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section."  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000); see also 
38 C.F.R. § 20.201 (2000) (requirements for notices of 
disagreement).  The notice of disagreement must be filed 
within one year from the date of mailing of the notice of the 
result of the initial review or determination.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (2000).

Time limits within which a claimant is required to act to 
perfect a claim or challenge an adverse VA determination may 
be extended for good cause shown, if requested.  38 C.F.R. 
§ 3.109(b) (2000).  Thereafter, upon the timely receipt of a 
notice of disagreement, the RO must prepare and furnish to 
the claimant a statement of the case unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
1991).  The claimant must then file a substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  The 60-day appeals period may be extended for good 
cause shown.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (2000).

VA regulations require that the substantive appeal consist of 
either a VA Form 9 or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2000).  The substantive 
appeal must either indicate that the appeal is being 
perfected as to all of the issues contained in the statement 
of the case and any prior supplemental statement of the case 
or must specifically identify the issues appealed.  The 
substantive appeal should also set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5) 
(West 1991); 38 C.F.R. § 20.202 (2000); see also Archbold v. 
Brown, 9 Vet. App. 124 (1996).
If there is a failure to comply with the above-cited law and 
regulations governing the filing of appeals, it is incumbent 
on the Board to reject the application for review on appeal.  
38 U.S.C.A. §§ 7105(d)(5), 7108 (West 1991).  As noted by the 
U. S. Court of Appeals for the Federal Circuit, "it is well-
established judicial doctrine that any statutory tribunal must 
ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (citations omitted).

As noted above, the appellant filed a timely notice of 
disagreement in October 1999 in response to the RO's June 1999 
rating decision denying service connection for sleep apnea 
and/or narcolepsy.  However, following issuance of the 
statement of the case in December 1999, no VA Form 9 
substantive appeal or other correspondence containing the 
necessary information was filed to perfect the appeal.  As it 
is not shown that a mistake was made by either VA or postal 
authorities in the mailing of the statement of the case to his 
last known address of record at the time it was sent, it must 
be presumed that he received this document.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (presumption of regularity of 
administrative process in the absence of clear evidence to the 
contrary).  Because there is no evidence that the December 
1999 statement of the case was not sent to the appellant's 
last known mailing address of record or received at such 
address beyond the time customarily required for mailing a 
response, the Board concludes that he received sufficient and 
adequate notice of his obligation to timely perfect the appeal 
by returning the enclosed VA Form 9 or filing equivalent 
correspondence within the time provided to do so, in this 
case, the remainder of the one-year time period from the date 
of mailing of notice of the June 1999 rating decision.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the U. S. Court 
of Appeals for Veterans Claims indicated that where the law 
and not the evidence is dispositive, a claim should be denied 
or an appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law.  As 
there is no evidence to show that the December 1999 statement 
of the case was not properly mailed to the appellant, or that 
there were any "other circumstances" beyond his control 
that caused a delay in receipt of this document, no relevant 
exceptions to the controlling legal criteria have been 
provided or are applicable in this case and therefore, the 
Board has no authority to disregard the Congressionally-
mandated limitations pertaining to timeliness standards for 
substantive appeals.  Hence, for the reasons stated above, 
the Board finds that the appellant did not perfect an appeal 
as to the claim of service connection for sleep apnea and/or 
narcolepsy, and it is without jurisdiction to adjudicate this 
claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.101(a), 20.200, and 
20.202 (2000); YT v. Brown, 9 Vet. App. 195 (1996).

Accordingly, in the absence of a timely-filed substantive 
appeal, appellate review of the appellant's claim of service 
connection for sleep apnea and/or narcolepsy must be 
terminated in accordance with 38 U.S.C.A. § 7108.


ORDER

The appellant's appeal on the claim seeking entitlement to 
service connection for sleep apnea and/or narcolepsy is 
dismissed.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

